Citation Nr: 1446278	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-38 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a blood disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Board remanded the current appellate claim for further development, to include a VA examination.  Such an examination was accomplished in December 2013, and all other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

The Veteran's blood disorder of hemoglobin C disorder that had its onset in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for hemoglobin C disorder are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service treatment records include a November 1991 pathology report indicating that hematology was negative for sickle cell, but that a hemoglobin C disorder was detected.  The Veteran contends that he continues to experience this disorder.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran's service treatment records include a November 1991 pathology report indicating that hematology was negative for sickle cell, but that a hemoglobin C disorder was detected.  The Veteran contends that he continues to experience this disorder.

In view of the aforementioned in-service evidence of a blood disorder, the Board remanded the case for a VA examination to determine the nature and etiology of any currently present blood disorder.  The subsequent December 2013 VA examination found the Veteran to have hemoglobin C disease, and indicated that it was the same condition that was diagnosed in 1991.  No other blood disorder was found to be present, to include anemia.

The Board acknowledges that the December 2013 VA examiner provided opinions against the Veteran's hemoglobin C disorder being etiologically linked to his active service, to include in a February 2014 addendum.  However, this opinion was based upon the examiner's conclusion that it was a hereditary disease and that it was not permanently worsened during service. 

Despite the December 2013 VA examiner's opinion, the Board notes that no blood disorder, to include hemoglobin C disorder, was actually noted on the Veteran's September 1984 enlistment examination.  The law mandates that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  As such, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Id..  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

Here, the Veteran's disability was not noted at service entry and thus he is presumed sound with respect to this condition.  Thus, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that the condition both existed prior to service and was not aggravated by service, (and he currently suffers from the disorder), the Board finds that his hemoglobin C disorder had its onset during active service.  Consequently, service connection is warranted.


ORDER

Service connection for hemoglobin C disorder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


